Citation Nr: 1134139	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-18 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from bilateral hearing loss due to his military service.  In August 2005, the Veteran stated on a VA Form 21-4138, Statement in Support of Claim, that his hearing loss began during his service time aboard the USS Kearsarge CVS-33 from 1967 to 1970 while loading and unloading aircraft, taking on supplies while jet engines were being run and tested, taking off and landing, and while on the flight deck and in the hanger bay area.

In December 2006, the Veteran underwent VA examination in which he was diagnosed with normal hearing sloping to a severe sensorineural hearing loss bilaterally.  The examiner noted that enlistment audiogram documented normal hearing bilaterally and that separation examination documented a normal whisper voice test.  The examiner explained that the whisper voice test did not reliably detect high-frequency hearing of the type often associated with noise exposure.  The examiner noted that there was a significant history of non-military noise exposure.  The examiner noted that the Veteran's service medical records were negative for hearing loss and opined that hearing loss was not at least as likely as not due to acoustic trauma in service.

At the March 2011 travel board hearing, the Veteran testified that his post-military noise exposure was not of the same magnitude as his military noise exposure.  In order to afford the Veteran every consideration with respect to the present appeal, it is the Board's opinion that an additional medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran's bilateral hearing loss is in any way related to his military service. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his bilateral hearing loss that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded the appropriate VA examination to determine the etiology of his current bilateral hearing loss.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is in any way related to his military service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



